DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 1 already requires two or more heat treatments.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the one or more heat treatments" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The claims require at least two heat treatment steps, and satisfied by Huttl et al. in at least one of the following interpretations.
 In claim 1, step c) the heat treatment is from 1 to 4 hours.  The claimed heat treatment steps have no time limitations.  Therefore, the first 30 minutes of the heat treatment in step c) of Huttl et al. can be considered step 1, and the remaining heat treatment can be considered step 2.  For claim 12, the first 15-30 minutes in the first heat treatment step and the next 15-30 minutes is the second heat treatment.
In claim 1, step d) of Huttl et al. the heat treatment continues and then thin film deposition occurs.  The time period in step d) before the PVD starts can also be considered the second heat treatment.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12, 16-18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huttl et al. (5,252,360) in view of Lashmore (4,461,680).
Regarding claims 1, 4, 5, 6, 9, 10, and 16:  Huttl et al. teach a method of depositing a layer of nickel phosphorous alloy with a phosphorus content of 5-13 wt% on a metal substrate followed by electroplating a chromium layer on the layer of Ni-P and subjecting the coated metal substrate to a heat treatment (whole document; Claim 4).  Huttl et al. teach heat treatments of 240ºC to about 480ºC and between 200ºC and 480ºC without simultaneous thin film deposition (claim 1).  It would have been obvious to utilize heat treatment at the upper end of the ranges of Huttl et al.  Huttl et al. teach a Vickers hardness of at least 2,000 HV (column 2, liens 12-16; Claim 1).  It would have been obvious to optimize the process for the desired Vickers hardness.  The temperatures of Huttl et al. either overlap the claimed range or are very close to the claimed range (about 480ºC vs 500ºC).
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Huttl et al. fail to specify the type of chromium used in the bath.
However, Lashmore teaches that trivalent chromium requires less energy than hexavalent chromium for electrodeposition and trivalent ions are far easier to treat when present in electroplating waste than are hexavalent ions (column 1, lines 30-35).
It would have been obvious one of ordinary skill in the art before the invention was made to use a trivalent chromium bath as taught by Lashmore in the method of Huttl et al. to use less energy and perform a method that is more environmentally friendly. 
3C2.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claims 2 and 3:  Huttl et al. teach using a nickel layer (column 3, lines 62-63).  It would have been obvious to use a combination of a nickel and a nickel phosphorus layer in any order.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Regarding claim 7:  Huttl et al. teach a Ni-P layer with a thickness of about 4-8 microns (column 4, lines 1-3)
	Regarding claim 8:  Huttl et al. teach a chromium layer with a thickness of about 4-8 microns (column 4, line 1).
	Regarding claim 12:  Huttl et al. teach a first and second heat treatment (claim 1).  The skilled artisan can, through routine experimentation, determine the optimum temperatures for the heat treatments.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding claim 17:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18:  Huttl et al. teach thin film deposition (column 2, lines 45-48).
Regarding claim 21:  It would have been obvious to carry out the heat treatment in a gas heat treatment furnace, which the instant specification describes as “conventional”.  The particular device used for heating is not critical.  One that is conventionally used in the art would have been obvious to utilize.

Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huttl et al. (5,252,360) in view of Lashmore (4,461,680).
The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Huttl et al. teach a coated article produced by depositing a layer of nickel phosphorous alloy on a metal substrate followed by electroplating a chromium layer on the layer of Ni-P and subjecting the coated metal substrate to a heat treatment (whole document; Claim 4).  Huttl et al. teach a Vickers microhardness value of higher than 2000 HV (columns 2, 4 and 6).  Huttl et al. teach heat treatments of 240ºC to about 480ºC and between 200ºC and 480ºC without simultaneous thin film deposition (claim 1).  It would have been obvious to utilize heat treatment at the upper end of the ranges of Huttl et al.  Huttl et al. teach a Vickers hardness of at least 2,000 HV (column 2, liens 12-16; Claim 1).  Huttl et al. teach a Vickers hardness of about 3000 HV (column 6, lines 9-10).
Huttl et al. fail to specify the type of chromium used in the bath.

It would have been obvious one of ordinary skill in the art before the invention was made to use a trivalent chromium bath as taught by Lashmore in the method of Huttl et al. to use less energy and perform a method that is more environmentally friendly. 
Since the composition and method is the same as claimed it will possess the claimed multiphase layers and comprise crystalline isovite and/or Cr3C2.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claims 1-10, 12, 16-18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda (JP 60-196209) in view of Lashmore (4,461,680).
Matsuda teaches a method of depositing a layer of nickel on a metal substrate, followed by depositing a layer of Ni-P with a phosphorus content of 1 to 20%, following by electroplating a layer of chromium and heat treating at 300-800ºC after each layer, 
The temperature ranges taught in Matsuda overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to claim 12, it would have been obvious to optimize the heating time to form the layers.
Matsuda fails to specify the type of chromium used in the bath.
However, Lashmore teaches that trivalent chromium requires less energy than hexavalent chromium for electrodeposition and trivalent ions are far easier to treat when present in electroplating waste than are hexavalent ions (column 1, lines 30-35).
It would have been obvious one of ordinary skill in the art before the invention was made to use a trivalent chromium bath as taught by Lashmore in the method of Matsuda to use less energy and perform a method that is more environmentally friendly. 
3C2.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 21:  It would have been obvious to carry out the heat treatment in a gas heat treatment furnace, which the instant specification describes as “conventional”.  The particular device used for heating is not critical.  One that is conventionally used in the art would have been obvious to utilize.


Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda (JP 60-196209) in view of Lashmore (4,461,680).
The claims contain product by process limitations.  Matsuda teaches a coated article produced by a method of depositing a layer of nickel on a metal substrate, followed by depositing a layer of Ni-P with a phosphorus content of 1 to 20%, following by electroplating a layer of chromium and heat treating at 300-800ºC after each layer, wherein each layer is 10 microns thick (whole document).

However, Lashmore teaches that trivalent chromium requires less energy than hexavalent chromium for electrodeposition and trivalent ions are far easier to treat when present in electroplating waste than are hexavalent ions (column 1, lines 30-35).
It would have been obvious one of ordinary skill in the art before the invention was made to use a trivalent chromium bath as taught by Lashmore in the method of Matsuda to use less energy and perform a method that is more environmentally friendly. 
Since the composition and method is the same as claimed it will possess the claimed multiphase layers, comprise crystalline isovite and/or Cr3C2 and possess the claimed Vickers microhardness.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763